         Case:4:18-cv-07186-HSG
         Case  19-16550, 12/05/2019, ID: 11522743,
                                  Document         DktEntry:
                                             45 Filed        11, Page
                                                      12/05/19   Page 11 of
                                                                         of 11




                        UNITED STATES COURT OF APPEALS                     FILED
                             FOR THE NINTH CIRCUIT                           DEC 5 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
LYNDSEY BALLINGER; SHARON                         No.   19-16550
BALLINGER,
                                                  D.C. No. 4:18-cv-07186-HSG
                  Plaintiffs-Appellants,          Northern District of California,
                                                  Oakland
  v.
                                                  ORDER
CITY OF OAKLAND,

                  Defendant-Appellee.

       Appellee’s unopposed motion (Docket Entry No. 10) to amend the transcript

designation is granted. The transcript designation is due on December 19, 2019.

       The transcript is due January 21, 2020.

       The opening brief has been filed. The answering brief is due March 2, 2020.

The optional reply brief is due within 21 days after service of the answering brief.

       Appellee shall provide a copy of this order to the court reporter at the district

court along with the transcript designation.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT


                                                   By: Lorela Bragado-Sevillena
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7



LBS 11-25-2019/Pro Mo
